UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A (Amendment No.1) (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-22982 NAVARRE CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1704319 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7400 49th Avenue North, New Hope, MN 55428 (Address of principal executive offices) (763)535-8333 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, No par value The NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. YES o NO x Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES o NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO x The aggregate market value of the registrant’s Common Stock, no par value per share, held by non-affiliates of the registrant as of September 30, 2011 was approximately $54,550,144 (based on the closing price of such stock as quoted on The NASDAQ Global Market of $1.70 on such date). The number of shares outstanding of the registrant’s Common Stock, no par value per share, was 37,179,696 as of July 20, 2012. Documents Incorporated by Reference None 1 TABLE OF CONTENTS Explanatory Note PART III Item 10 Directors, Executive Officers, and Corporate Governance Item 11. Executive Compensation Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters Item 13 Certain Relationships and Related Transactions, and Director Independence Item 14 Principal Accountant Fees and Services PART IV Item 15 Exhibits and Financial Statement Schedules SIGNATURES 2 NAVARRE CORPORATION EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of Navarre Corporation (“we”, “us”, “our”, or the “Company”) for the Company’s fiscal year ended March 31, 2012 (“FY2012”), originally filed with the Securities and Exchange Commission (the “Commission”) on May 25, 2012 ( the “Original Filing”). We are filing this Amendment to provide required information with respect to Part III, Items 10, 11, 12, 13 and 14previously incorporated by reference to the Company’s definitive proxy statement because the definitive proxy statement will not be filed with the SEC within 120 days after our fiscal year ends In addition, in connection with the filing of this Amendment and pursuant to the rules of the Commission, we are including with this Amendment certain currently dated certifications. Accordingly, Item 15 of Part IV has also been amended to reflect the filing of these currently dated certifications. This Form 10-K/A does not attempt to modify or update any other disclosures set forth in the Original Filing, except as required to reflect the additional information included in Part III of this Form 10-K/A and does not update or discuss any other Company developmentssubsequent tothe date of the Original Filing. 3 PART III Item 10. Directors, Executive Officers and Corporate Governance Identification of Directors: Class I Directors— Terms to Expire at Annual Meeting of Shareholders in 2012 DAVID F. DALVEY, age 54, has served as a director of the Company since September 2009 and is a member of the Audit and Strategic Transactions Committees. On April 10, 2012, Mr. Dalvey provided notice that due to personal reasons he does not intend to stand for re-election at the next Annual Meeting of Shareholders. Mr. Dalvey currently serves as a director of the Blue Rock Market Neutral Fund, LP, a mutual fund registered under the Investment Company Act of 1940 and as a director of Digitiliti, Inc. (OTC:DIGI.PK), which provides products and services in computer data management and archiving and cloud data back-up and recovery. He is the managing partner of Mount Yale Venture Fund, L.P., a management firm holding investments in top tier venture capital funds and other assets, since September 2008, and the general partner of Brightstone Capital, a venture capital management company, since September 2000. Previously, he held management positions with R.J. Steichen and Company, an investment bank, from 1995 to 2000, The Food Fund LP, a venture capital firm, from 1992 to 1995 and Wessels, Arnold & Henderson, an investment bank from 1987 to 1992. Mr. Dalvey has had significant operational exposure as a board director or advisor to multiple privately held growth businesses including as a director of Definity Health, Inc. (until its sale to United Health Group), NatureVision, Inc. (until its initial public offering) and Agiliti, Inc. (until its sale to VeriCenter, Inc./SunGard Services). Mr. Dalvey’s director qualifications include over 25 years of experience as an investment banker and investment fund manager building value in growth-oriented businesses. His strengths are strategic market positioning, financing and capitalization advice, financial performance metrics and operational execution analysis, business and market risk assessment, audit oversight and public marketing positioning.Additionally, Mr. Dalvey has experience with the strategic assessment, financial analysis and overall management of a wide variety of corporate finance and merger and acquisition and divestiture transactions and an understanding of private and public capital markets. 4 FREDERICK C. GREEN IV, age 55, has served as a director of the Company since September 2009 and is Chair of the Compensation Committee and a member of the Strategic Transactions Committee. Most recently, Mr. Green was the President of Jonaco Machine, a contract manufacturer to the aerospace and medical equipment industries.From 2005 to 2010, Mr. Green was the Managing Director of Denali Partners, LLC, a private equity firm that he co-founded in 2004. Jonaco Machine was previously a portfolio company of Denali Partners and was sold by Denali in late 2010. Previously, from 2002 to 2004, he founded and was the Managing Director of Marathon Partners LLC, a management firm for the portfolio companies of private equity firms. From 1999 to 2002, he served as the Chief Operating Officer of Bracknell Corporation, a $1.4 billion facilities infrastructure company with 33 locations in North America, and previously he was the President and CEO of Nationwide Electric, Inc., a national electrical installation and services company that was acquired by Bracknell. From 1996 to 1998, he was the President and CEO of Product Safety Resources, Inc., a company focused on electronic product safety information, and from 1988 to 1996, Mr. Green held various operations and leadership positions with Emerson Electric Co. (NYSE:EMR), a multinational manufacturer of a broad range of electrical, electromechanical and electronic products and systems, including: Vice President, General Manager, Process Flow; Vice President Marketing and Sales; and Vice President of Strategic Planning and Technology.Prior to joining Emerson Electric Mr. Green was a management consultant with McKinsey & Company. Mr. Green’s director qualifications include his extensive and diverse business experience, his significant experience in merger, acquisition and divestiture transactions, his understanding of capital markets, and his extensive background in strategic planning. BRADLEY J. SHISLER, age 42, has served as a director of the Company since February 2011 and is a member of theCompensation, Governance and Nominating, and Strategic Transactions Committees. Mr. Shisler currently serves on the board of directors of Pixelworks, Inc. (NASDAQ: PXLW), a designer, developer and marketer of video and pixel processing semiconductors and software for high-end digital video applications, and on the board of directors of RealManage Holdings, Inc., a community association management company. Mr. Shisler is also an employee of CPMG, Inc., a Dallas-based investment management company. From September 2007 until December 2008, Mr. Shisler served as a partner at Blue River Partners, L.L.C., a start-up private equity firm formed to make control investments in lower middle-market companies.Previously, from 1996 to 2007, Mr. Shisler was a principal of Willis Stein & Partners, a private equity fund with nearly $3 billion of equity capital under management. While at Willis Stein, Mr. Shisler served on the boards of directors of Baker & Taylor Corporation, a leading national distributor of books, DVDs and music; CompuPay, Inc., a provider of outsourced payroll processing, tax filing and other related services; National Veterinary Associates, Inc., an owner and operator of 96 companion animal veterinary hospitals throughout the U.S.; and Ziff Davis Media Inc., an integrated media company focused on the technology and video game markets. Mr. Shisler has a M.B.A., with distinction, from the Kellogg School of Management at Northwestern University, as well as both a B.S. degree in chemical engineering and a B.A. degree in political science from Rice University. Mr. Shisler’s director qualifications include his deep experience with the development of corporate strategy and the oversight of its implementation that results from the active involvement in the direction of numerous companies in a variety of industries, including service on five other corporate boards and four other audit committees.Mr. Shisler has extensive private equity experience where he has evaluated hundreds of businesses for potential investment. RICHARD S WILLIS, age 51, has served as a director of the Company since February 2011 and was a member of the Compensation Committee until his appointment as President and Chief Executive Officer of the Company in September 2011. Previously, in 2011 he was the executive chairman of Charlotte Russe, a mall-based specialty retailer of value-priced women’s apparel and accessories. From 2009 to 2011, he served as President of Shoes for Crews, a seller of slip resistant footwear. From 2003 to 2007, he was President and CEO of Baker & Taylor Corporation, the world's largest distributor of books, as well as a global distributor of DVDs and music. While at Baker and Taylor he served for two years as the Chairman of the National Association of Recording Merchandisers. Previously, Mr. Willis served as Chairman, President and CEO of Troll Communications; President and CEO of Bell Sports; and CFO of several magazine companies, including Petersen Publishing, which he helped take public in 1997. Mr. Willis has a bachelor's degree in business administration and a master's of business administration from Baylor University, where he also serves as a Regent. Mr. Willis’ director qualifications include his considerable executive leadership experience across multiple industries, including with distribution businesses that serve retailers and their suppliers. Mr. Willis’ has significant expertise in operating businesses and directing transformative changes to their strategic plans. On February11, 2011, the Company entered into an agreement (the “Agreement”), subsequently amended on October 31, 2011, with Steven R. Becker, Matthew A. Drapkin, Becker Drapkin Management, L.P., Becker Drapkin Partners (Q.P.), L.P., Becker Drapkin Partners, L.P., BD Partners II, L.P. and BC Advisors, LLC (collectively, the “Becker Drapkin Group”). Under the Agreement, the Company agreed to increase the size of the Company’s board of directors (the “Board”) from nine to ten directors and to appoint Mr. Shisler and Mr. Willis as Class I members of the Board effective within five business days of February11, 2011. Pursuant to the Company’s Amended and Restated Articles of Incorporation, Mr. Willis and Mr. Shisler were elected by the Company’s shareholders as directors at the Annual Meeting of Shareholders held September 15, 2011 for terms expiring at the Company’s 2012 Annual Meeting of Shareholders (the “2012 Annual Meeting”). The Agreement also requires (i) the Board to nominate Mr. Willis and Mr. Shisler for re-election at the 2012 Annual Meeting provided that the Becker Drapkin Group’s beneficial ownership of the Company’s common stock represents at least 5% of the Company’s outstanding common stock, and (ii) the Becker Drapkin Group to vote its shares at the Annual Meetings of Shareholders held in 2011, 2012 and 2013 in favor of all directors nominated by the Board provided that the nominees are either current members of the Board or otherwise reasonably acceptable to the Becker Drapkin Group. 5 Class II Directors— Terms to Expire at Annual Meeting of Shareholders in 2013 KEITH A. BENSON, age 68, has served as a director of the Company since September 2003 and is Chair of the Audit Committee and is a member of the Governance and Nominating Committee. Since August 2008, Mr. Benson has served in various financial support positions including CFO and Financial Advisor with Trustwater, USA, Inc., a manufacturer of water disinfectant. Until his retirement in 2002, Mr. Benson was employed in the retailing industry, including over 20 years at The Musicland Group, Inc. During his tenure at Musicland he held several key leadership positions including Executive VP of Finance, VP and Controller, President of Mall Stores Division as well as serving as Vice Chairman and CFO. He also served as a director of Musicland’s parent company, Musicland Stores Corporation (NYSE), from 1992 until its acquisition by Best Buy Co., Inc. in February 2001. Previously, Mr. Benson held a variety of financial positions with The May Company and Dayton-Hudson Corporation (now Target Corporation).Mr. Benson’s director qualifications include his extensive corporate finance and business experience in the retail industry, as well as his experience as a director of other public company boards. Mr. Benson has been designated the Audit Committee’s financial expert due to his experience in risk management, financial reporting, accounting and controls. TIMOTHY R. GENTZ, age 62, has served as a director of the Company since May 2004 and as Chairman of the Board since September 2011 and is Chair of the Governance and Nominating Committee. Since January 2005, Mr. Gentz has been a self-employed consultant to multiple medical products and services companies and also was engaged in such activity from January to December 2003. During 2004, Mr. Gentz served as the COO of The Palm Tree Group, a Houston-based international distributor of medical products and supplies. From October 2000 to December 2002, he was the COO and CFO for Gulf South Medical Supply, Inc., a wholly-owned subsidiary of PSS World Medical (NASDAQ), Inc. Previously, Mr. Gentz was a private investor in an Internet entertainment start-up company, a CD package company, a Houston-based investment banking firm and other private companies. In May 2011, Mr. Gentz was elected as a director of TOBI, Inc. (TOAK.OB), an inactive bank holding company formerly known as Treaty Oak Bancorp, Inc. Mr. Gentz’s director qualifications include his extensive financial expertise, his diverse business experience with other public companies, and his significant distribution industry experience. His leadership skills and qualifications have been demonstrated as a CEO, COO and CFO in private and public companies. TOM F. WEYL, age 69, has served as a director of the Company since February 2003 and is a member of the Compensation Committee. Mr. Weyl is retired from Martin/Williams Advertising, a national advertising agency. Prior to his retirement, Mr. Weyl served as President and Chief Creative Officer from 1973 to October 2000. He served as a director/organizer of the Royal Palm Bank of Naples, Florida from 2001 until December 2006. Mr. Weyl also served as a director of Musicland Stores Corporation (NYSE) from 1992 until its acquisition by Best Buy Co., Inc. in February 2001. Mr. Weyl’s director qualifications include his extensive experience in sales, advertising, branding, marketing, and communications, as well as his familiarity with public company governance and compensation structures. Class III Director— Term to Expire at Annual Meeting of Shareholders in 2014 KATHLEEN P. IVERSON, age 56, has served as a director of the Company since September 2008 and is Chair of the Strategic Transactions Committee and a member of the Audit Committee. Ms. Iverson has been a director of CyberOptics Corporation (NASDAQ:CYBE), a manufacturer of optical process control sensors and measurement and inspection systems used in the electronics assembly equipment market and in the semiconductor industry, since May 1998 and Chairman of the Board since August 2009,.and has served as its President and CEO since January 2003. She joined CyberOptics Corporation in January 2002 as its President and COO. Previously, she was employed by Rosemount, Inc., a multinational manufacturer of high-performance instrumentation for the processing industries and a subsidiary of Emerson Electric Co. (NYSE:EMR), from 1979 through December 2001, and held various finance and leadership positions, including Vice President/General Manager, Complete Point Solutions, and Vice President/General Manager, Worldwide Temperature. Ms. Iverson’s director qualifications include her extensive experience in governance and leadership roles with other public companies, as well as her high level of financial literacy and significant corporate finance experience. 6 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires that the Company’s directors and executive officers, and persons who own more than 10 percent of a registered class of the Company’s equity securities, file with the SEC initial reports of ownership and reports of changes in ownership of our Common Stock. These insiders are required by SEC rules to furnish the Company with copies of all Section 16(a) forms they file, including Forms 3, 4 and 5. Based solely upon our review of Forms 3, 4 and 5 filed by the Company’s insiders, and written representations from our directors and executive officers, we believe all Section 16(a) filing requirements were met for the fiscal year ending March 31, 2012. Audit Committee Our Board of Directors has established a standing Audit Committee that meets regularly. The Audit Committee oversees the accounting and financial reporting processes and audits of our consolidated financial statements. The Audit Committee assists the Board in fulfilling its oversight responsibilities for the quality and integrity of our financial reports, our compliance with legal and regulatory requirements and the independent auditors’ qualifications and independence, as well as accounting and reporting processes. The Audit Committee reviews the Company’s significant controls, policies and procedures in connection with the assessment and management of enterprise risk, and coordinates with the Company’s internal auditing department to ensure that effective programs are in place to monitor compliance with applicable policies and procedures. The Audit Committee also reviews the internal and external financial reporting of the Company and reviews the scope of the independent audit. The current members of the Audit Committee are Keith A. Benson (Chair), David F. Dalvey and Kathleen P. Iverson. Bradley J. Shisler served on the Audit Committee during FY2012 until September 15, 2011. Our Board of Directors has determined that all members of the Audit Committee are financially literate and are “independent,” as that term is defined in Rule 5605(a)(2) of NASDAQ’S Marketplace Rules and SEC Rule 10A-3. The Board has determined that Keith A. Benson is qualified as an “audit committee financial expert,” as that term is defined in Item 407(d)(5)(ii) of Regulation S-K. Item 11. Executive Compensation COMPENSATION DISCUSSION AND ANALYSIS The Compensation Discussion and Analysis discusses the Company’s compensation philosophy, policies, practices and decisions that were applicable in FY2012 with respect to: (i)the two individuals that served as our Chief Executive Officer (“CEO”) (our principal executive officer) during any portion of FY2012; (ii)the two individuals that served as our Chief Financial Officer (“CFO”) (our principal financial officer) during any portion of FY2012; (iii) the two remaining executive officers that were serving as such at March 31, 2012; and (iv) one former executive officer who was not serving as an executive officer at March 31, 2012 but whose total compensation in FY2012 would have been among the three other most highly compensated executive officers (collectively, the “Named Executive Officers” or “NEO’s”), as follows: Name Position Richard S Willis Current President and CEO Cary L. Deacon Former President and CEO Diane D. Lapp Current CFO J. Reid Porter Former Interim President and CEO, Chief Operating Officer and CFO Ward O. Thomas President of Distribution and Encore Joyce A. Fleck President of Business and Logistics Services Calvin Morrell Former President of Encore On April 6, 2011, the Board of Directors terminated the employment of Mr. Deacon, and Mr. Porter was named Interim President and CEO and remained CFO. Mr. Willis was appointed President and CEO on September 15, 2011. On October 28, 2011, Mr. Porter retired and Ms. Lapp was named Interim CFO. The Board of Directors subsequently appointed Ms. Lapp CFO on May 25, 2012. On November 14, 2011, the employment of Mr. Morrell was terminated in connection with the Company’s restructuring described below. 7 This discussion should be read in conjunction with the “Executive Compensation Tables”, and accompanying narrative disclosure. The tables and narrative provide more detailed information regarding the total compensation and benefits awarded to, earned by, or paid to the Named Executive Officers during FY2012, and, depending on tenure, during FY2011 and FY2010. Executive Summary General Overview It is the overall goal of our executive compensation program to provide compensation that is reasonable and fair to both the Company and to the Named Executive Officer in light of the performance of the Company, the contribution of each executive officer to that performance and the competition the Company faces to attract and retain highly qualified executive officers. The Named Executive Officers are compensated with a combination of base salary, annual cash incentive opportunity and long-term incentives in the form of equity awards under the Company’s shareholder-approved equity plan. Base salary provides the Named Executive Officers with a fixed level of cash compensation in line with their individual experience and responsibilities. The annual cash incentive provides the Named Executive Officers an opportunity for short-term returns linked to specified Company performance measures. Annual equity awards focus the Named Executive Officers on the long term future performance of the Company and building shareholder value. The Named Executive Officers also participate in benefit and retirement plans generally available to the Company’s other employees. Executive Compensation Philosophy We recognize that the success of our Company depends on the talent of our workforce and our relationships with customers and suppliers. The first tenet of our executive compensation philosophy is to develop and retain a high quality professional management team that is able to develop and strengthen relationships with customers and suppliers over the long term and to profitably grow our business. The executive compensation program must be competitive with the practices of other organizations in similar industries and of similar sizes in order to facilitate the recruitment of strong leaders as we expand our product and service offerings. We consider compensation to be appropriately competitive if it is within a range of between -15% and +15% of the median of comparative total compensation market data. The second tenet of our executive compensation philosophy is to reward our executives fairly and provide proper and balanced incentives in support of long-term value creation. When executives contribute to the attainment of Company financial performance which exceeds a designated threshold amount, they are rewarded with attractive, but capped, annual cash incentive awards. In years when performance is below expectations, the executives receive little or no annual cash incentive. In terms of long-term incentives, we believe that the performance of our stock is the best measure of our performance. The opportunity for our executives to participate in the performance of our stock through equity grants is the most direct link between both performance and pay and between our executives and our shareholders. We reward our executives with equity incentives to more closely align their interests with those of our shareholders, and we maintain ownership guidelines to reinforce that link. These tenets guide the Compensation Committee in seeking to design effective pay programs and assessing the proper allocation between base salary, annual incentive compensation, and long-term compensation. In addition, the Compensation Committee has retained Pearl Meyer & Partners (“PM&P”) as an independent consultant to advise the Committee on executive compensation matters, including program design, best practices and market trends, and to provide competitive market data regarding executive compensation levels and components of compensation. Company Performance in 2012 Under the leadership of Mr. Willis, we completed a restructuring initiative in the third and fourth quarters of FY2012.This process involved the closure of two facilities, a thorough review and disposition of non-core assets, and a headcount reduction.The restructuring has allowed the Company to significantly reduce its operating expenses while improving operating income through a focus on high-growth opportunities in the distribution of consumer electronics and accessories, the expansion of e-commerce fulfillment and increasing its market presence in Canada.The Company believes that this transformation provides an opportunity to competitively price its products and services, while increasing its investments in sales and customer service to support its growth initiatives. Because the earnings performance of the Company was below expectations in FY2012, no annual incentives were paid out under the Company’s annual incentive plan discussed below, and the Compensation Committee did not made any discretionary incentive payments. 8 Compensation Actions in FY2012 Base Salary:No regular annual increases were made, but certain increases were provided for increased responsibilities and new hires.The compensation package for Mr. Willis upon his hire as CEO and President included an annual base salary of $450,000.However, in the spirit of the restructuring initiative and efforts to reduce operating expenses, Mr. Willis unilaterally decided to reduce his base salary to $350,000 for the fiscal year beginning April 1, 2012. Annual Incentives: Annual bonuses were not paid out for FY2012. Long-Term Incentives:Equity awards granted in FY2012 consisted of a combination of stock options and time-based restricted stock units. The aggregate grant date fair value of all employee equity awards granted in FY2012 was approximately the same as the value of the equity awards granted in the prior fiscal year. A detailed summary of these elements and actions taken follows: Summary of Key FY2012 Compensation Elements and Actions Annual Compensation Component Key Features Purpose FY 2012 Design/Actions Base Salary Fixed annual cash amount. Base pay increases considered on an annual basis to reward performance and align within the median range of our comparator group. Provide a fixed amount of cash compensation upon which the Named Executive Officers can rely which is critical to attract and retain qualified individuals. Adjustments in base salary used to reward individual performance and reflect increased responsibilities. No actions were taken with respect to the base salaries of the Named Executive Officers except in connection with increased responsibilities for Mr. Porter and Ms. Lapp and as part of the new hire compensation package for Mr. Willis. Annual Incentive Plan (Cash Incentive Award) Named executive officers participate in the same Annual Incentive Plan as other management employees. Compensation Committee established short-term financial goals based on EBITDA and Net Sales targets to reflect focus on revenue growth and profitability with no bonus accrual below a designated threshold EBITDA amount. Individual Named Executive Officers performance evaluated against consolidated financial goals and those of their respective business units. Motivate and reward achieving or exceeding Company, business unit and individual performance goals, reinforcing pay-for-performance. Focus our entire organization on key business objectives and motivate our Named Executive Officers to lead their organizations to achieve short-term financial goals. Annual Incentive Plan design remained the same as previous years except that the individual objective component for the Named Executive Officers and other Company officers was removed. Since the Company’s consolidated EBITDA did not reach the threshold amount, the Named Executive Officers did not receive an annual incentive award for FY2012 and no discretionary awards were made by the Compensation Committee. Long-Term Incentive Compensation (Awarded value delivered through grants of stock options and restricted stock units). Stock options: generally vest in one-third increments over three-year service period. Restricted Stock Units: generally vest in one-third increments over three-year service period; Award settled in shares of Company stock. § Equity awards support our growth strategy, provide a link between the Named Executive Officers and our shareholders, and serve as a retention tool, restricted stock units prior to vesting provide added retention value as, unlike underwater stock options, they maintain value in times of stock volatility. The aggregate grant date fair value of all employee equity awards granted in FY2012 was approximately the same as the grant date fair value of equity awards granted in FY2011. In FY 2012, none of the Named Executive Officers serving at fiscal year end exercised vested stock options and realized an aggregate of $103,151 on the vesting of restricted stock units.Departing Named Executive Officers realized an aggregate of $650,402 on the exercise of vested stock options and the vesting of restricted stock units. 9 Pay for Performance The annual cash incentive and long-term incentive components of our compensation program reflect our pay-for-performance philosophy, since annual cash incentives are paid upon the achievement of a set of measurable Company financial performance metrics, and equity award values depend on the value of the Company’s stock, thus encouraging achievement of long-term value creation that benefits all shareholders. To avoid excessive windfall payments, annual cash incentives are capped at 150% of target incentive, and the Compensation Committee retains discretion, including negative discretion, in modifying awards; Good Governance · Compensation Decision Independence: — The Compensation Committee is comprised solely of independent directors, and the Compensation Committee uses an independent and conflict-free compensation consultant that does not provide any other services to the Company. We will continue to monitor Committee and consultant independence and comply with exchange listing standards promulgated in accordance with the SEC rule adopted under the Dodd-Frank Act when finalized; · Ownership Guidelines: — The Named Executive Officers are subject to stock ownership guidelines with an expectation that they reach a certain level of stock ownership within five years of assuming their current position through stock purchases and retention of shares acquired through equity grants. The Compensation Committee periodically reviews achievement of the guidelines and may consider failure to meet the goals as a negative factor when making compensation decisions. · Hedging Prohibited: — The Named Executive Officers are prohibited from engaging in any speculative transactions in our Common Stock and from hedging the economic risk of ownership of our Common Stock. · Clawbacks: — Once the SEC adopts final rules regarding “clawback” of incentive compensation, the Board intends to adopt a “clawback” policy in accordance with those rules providing for recovery of incentive compensation, if any, in excess of what would have been paid to officers of the Company in the event that the Company is required to restate financial results; · Risk Assessment: — When creating compensation incentives, the Compensation Committee discusses and considers any enterprise risks that the Named Executive Officers may be incentivized to take in order to achieve the compensation goals.The Compensation Committee believes that the Company’s compensation policies and programs do not create any risks that are reasonably likely to have material adverse effect on the Company; · No Excise Tax Gross-Ups — The Company has not entered into any agreements with the Named Executive Officers that provide for IRC Section 280G excise tax gross-ups with respect to payments contingent upon a change in control; · No Supplemental Retirement Plans — The Named Executive Officers do not participate in any executive retirement plans other than the 401(K) plan available to all employees; and · No Option Repricings — Even though the majority of the Company’s outstanding stock options have been underwater for the past several years, the Company has not repriced or replaced any underwater stock options. Say-on-Pay Voting Results The Compensation Committee considers the prior year shareholder advisory vote on the compensation of the Named Executive Officers as appropriate in making compensation decisions. At the annual meeting of shareholders held in September 2011, more than ninety percent of the shareholders present and voting on the matter approved, on an advisory basis, the compensation disclosed in the Company’s proxy statement for the meeting. As a result, the Compensation Committee concluded that the Company's shareholders were generally supportive of the Company's executive compensation philosophy, policies and programs. The Compensation Committee determined to continue such philosophy, policies and programs, with such updates and modifications as appropriate for changing circumstances. In addition, at our 2011 annual meeting, the option to hold future Say on Pay votes every year received the highest number of votes cast by the shareholders voting on the frequency proposal. After considering the voting results and other factors, the Board of Directors determined that the Company will hold an advisory Say on Pay vote each year in connection with its annual meeting of shareholders until the next shareholder advisory vote on the frequency of Say on Pay votes occurs or until the Board of Directors otherwise determines that a different frequency is in the best interests of the Company’s shareholders. 10 Compensation Setting Process Role of the Compensation Committee The Compensation Committee is responsible for our executive compensation philosophy, the design of our executive compensation programs and the administration of our compensation and benefit plans. The Compensation Committee, which is composed entirely of independent, non-employee directors, determines the compensation paid to the CEO and reviews and approves the compensation paid to other executive officers (further detail as to the Committee’s roles and responsibilities can be found in our charter available for viewing and downloading on the Company’s website at www.navarre.com and may be found by selecting the “Investors” tab and then clicking on the “Corporate Governance” link). Compensation Committee members for FY2012 until September 15, 2011 were: Mr.Green (Chair); Mr. Willis; and Mr. Weyl. Upon the appointment of Mr. Willis as President and CEO, Mr. Shisler was appointed his replacement on the Compensation Committee. In setting compensation for the Named Executive Officers, the Compensation Committee: · Reviews external market data; · Confirms the reasonableness of total compensation and of each component of compensation when compared to competitive market data; · Evaluates overall Company performance in relation to financial and strategic objectives, competition and industry circumstances; · In conjunction with the other independent directors on the Board, reviews and approves the annual goals and objectives for the CEO and evaluates the CEO’s performance in light of the established goals and objectives and strategic and operational accomplishments; · For other Named Executive Officers, reviews annual goals and objectives and assesses individual performance and any changes in duties and responsibilities; · Adjusts base salaries, as appropriate, based on job performance, leadership, tenure, experience, and other factors, including competitive market data; · Approves the design of the annual cash incentive plan, establishes the annual financial objectives for the plan and assesses Company performance in light of the pre-established goals; and · Grants awards under our long-term incentive plan, as appropriate, based on competitive market data and an evaluation of the current performance and future potential of each Named Executive Officer. . The Compensation Committee regularly holds executive sessions that are not attended by any members of management or non-independent directors. The Compensation Committee has the ultimate authority to make decisions with respect to the compensation of our Named Executive Officers, but may, if it chooses, delegate any of its responsibilities as allowed under applicable law. The Compensation Committee has delegated to any two of the following— CEO, CFO, and General Counsel— the authority to grant long-term incentive awards to non-executive officers under limited circumstances and pursuant to specific guidelines established by the Compensation Committee. The Compensation Committee has not delegated any of its authority with respect to the compensation of executive officers. The Compensation Committee normally discusses compensation decisions with respect to the CEO in executive sessions without the CEO or other management present, and makes determinations regarding the CEO in consultation with the independent directors on the Governance and Nominating Committee. Role of Management Most Compensation Committee meetings, except for the executive portions thereof, are attended by the CEO and a representative of Human Resources.Depending on the topics to be discussed, the CFO and/or General Counsel may also attend. The CEO’s role in the Compensation Committee process is oversight of all of management’s recommendations and reports to the Compensation Committee and/or Board of Directors. The CEO provides direct input to the Compensation Committee on such matters as the affordability and efficacy of various plan designs. The CEO may also make recommendations with respect to scheduling meetings and agenda topics and occasionally meets with Compensation Committee members outside of scheduled meetings. The Compensation Committee considers the CEO’s input, but ultimately makes all of its decisions independently. The CEO sets objectives each year for the other Named Executive Officers which are tailored to the duties and responsibilities of the particular officer and the challenges that his or her business or functional unit faces. The Compensation Committee reviews and approves the objectives. Following the end of the fiscal year, the CEO, also with the oversight of the Compensation Committee, evaluates the performance of the other Named Executive Officers against their individual objectives for the year. 11 Management makes recommendations to the Compensation Committee on the base salary, annual incentive plan targets and equity compensation for the executive team and other employees. The Compensation Committee considers, but is not bound to and does not always accept, management’s recommendations with respect to executive compensation. Role of Independent Compensation Consultants The Compensation Committee has from time to time engaged independent compensation consultants to advise on executive compensation levels and practices, plan designs and competitive market data. Beginning in FY2011, the Compensation Committee engaged and retained Pearl Meyer & Partners (“PM&P”), a consultant that specializes in providing compensation services to boards of directors and that has never provided any compensation or other services to our management. PM&P was selected for its experience and independence and lack of conflict. It has been a leading compensation consultant to boards of directors for over two decades and it has never provided any compensation or employee benefits services to the Company’s management. In FY2011, PM&P provided the Compensation Committee with a comprehensive review of our executive compensation program. In FY2012, PM&P was engaged by the Compensation Committee to continue as its Independent Compensation Consultant. PM&P, under the direction of the Compensation Committee, provided the Compensation Committee with: · information and advice in order to review and revise the appropriate comparator peer group; · information and advice in structuring the new CEO compensation package; · information for comparing total direct compensation against market data; · information for comparing the Company’s overall equity usage against market data; · information on executive compensation trends and legislative developments impacting executive compensation in general; and · recommendations for compensation program design changes, as appropriate. Competitive Market Comparisons Comparator Peer Group The Compensation Committee worked with PM&P to review and revise as appropriate the comparator peer group originally identified in FY2011. Two companies, Nu Horizon Electronics and GSI Commerce, were removed because they had been acquired.In addition, considering the redirection in the Company’s business strategy and divestiture of FUNimation, the Committee removed three companies, INX, CKX and Ascent Media, and the added four companies, ModusLink Global Solutions, RealNetworks, PFSweb and Gaiam. The new comparator peer group, listed below (the “Peer Group”) consists of public companies with businesses similar to the Company’s or to its major component businesses. The Company’s twelve-month trailing revenue at the time of review was at the 37th percentile rank of the group and its market capitalization was at the 21st percentile rank of the group. The Peer Group, as follows, was used in evaluating the market competitiveness of FY2012 compensation. Scholastic Corporation THQ Inc.
